Title: To Thomas Jefferson from James Dinsmore, 11 December 1807
From: Dinsmore, James
To: Jefferson, Thomas


                        
                            Sir
                     
                            Monticello Dec 11th 1807
                        
                        your favours of Nov. 25th & Dec. 8th were duly received, neither the Sheet iron or lead has yet arrived at
                            Milton, but we look for them Daily. Mr Perrey has not yet uncovered any of the roof but says it will not suit him well to
                            let it lay over untill Spring—when you order the Mahogany for the tables it will be neccessary for you to include enough
                            to make the Sashes that are wanted for the house here, viz 2 double & one treble window which will take two planks 10 f 6
                            long 14 I wide & 1½ I thick or that quantity if the planks Cannot be got of those dimensions; they must not be less than
                            1½ I thick—. the two porticos & green house are plaisterd & sashes fitted in. we have finished the shutters of the Hall
                            & parlour, & are now getting the front shutters for the dineing room ready. I purpose finishing the front shutters &
                            hanging the sashes of the whole house the first work without you wish me to go on with some thing else in preferance—I am
                            afraid we will make a tedious Busness of the ballusters if we have to depend on old Abram to get locust, I think it would be better
                            to get Mr Perry to hew it—. I am Sir with respect your very Humble Servant
                        
                            Jas. Dinsmore
                     
                        
                    